Citation Nr: 1101129	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-33 066	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a head 
injury, including post-concussion syndrome.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
July 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

In June 2009, the Board remanded the claims to schedule a hearing 
at the RO before a Veterans Law Judge of the Board (Travel Board 
hearing).  The Veteran had this hearing in September 2009.  
During the hearing, he submitted additional evidence and waived 
his right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2010).

In January 2010, the Board again remanded the claims to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
still further development.  This additional remand was to provide 
additional notice required by the Veteran's Claims Assistance Act 
(VCAA) and to try and obtain additional and potentially relevant 
VA treatment records, including dated since August 2006, so that 
they too could be considered in deciding this appeal.

In this decision the Board is reopening the claim for a low back 
disorder because there is new and material evidence concerning 
this claim.  However, the Board is then remanding this claim to 
the RO via the AMC for further development before readjudicating 
this claim on its underlying merits.  And regarding the remaining 
two claims for post-concussion syndrome and a psychiatric 
disorder, the Board is not only also reopening these remaining 
claims, but as well granting service connection on their 
underlying merits.  So these remaining claims are being decided 
completely.




FINDINGS OF FACT

1.  A February 1999 rating decision denied the Veteran's claims 
for service connection for post-concussion syndrome, a 
psychiatric disorder, and a low back disability, and he did not 
appeal.

2.  But additional medical and other evidence since received 
indicates he has cognitive and behavioral impairments from a 
concussion sustained in service, so disability as a residual of 
that head trauma; and since this evidence relates to an 
unestablished fact necessary to substantiate these claims, it is 
new and material; and since it is competent and credible, it also 
is sufficient to establish the required linkage between this 
current disability and that head injury in service.

3.  There also is additional evidence since that February 1999 
rating decision indicating there is a current low back 
disability; this additional evidence relates to an unestablished 
fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied service 
connection for the residuals of a head injury, a psychiatric 
disorder, and a low back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  However, new and material evidence since has been submitted 
to reopen these claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

3.  And resolving all reasonable doubt in his favor, the Veteran 
has residual cognitive and behavioral impairments as a result of 
his concussion in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether there is New and Material Evidence to Reopen the 
Claims

The Veteran originally filed claims for service connection for 
the residuals of a head injury, a psychiatric disorder, and a low 
back disability in October 1998.  In a February 1999 rating 
decision, the RO denied these claims because these disabilities 
had not been confirmed during his November 1998 VA examination.

The Veteran did not appeal that February 1999 decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Veteran's current appeal concerns his petition to reopen 
these previously denied and unappealed claims.

When a petition to reopen a previously denied, unappealed claim 
is presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured since 
the last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  



Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The credibility 
of this evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims for service 
connection is the evidence that has been added to the record 
since the final and binding February 1999 rating decision.  

As the stated basis of all three denials of service connection 
was that there were no such disabilities found during his 
November 1998 VA examination, new and material evidence must at 
least suggest he has these claimed disabilities.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by his service in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Since the February 1999 rating decision in question, the Veteran 
has submitted VA evaluation and treatment records dated from 
October 2001 thru March 2010, Social Security Administration 
(SSA) records, and there is the transcript of his testimony 
during his September 2009 Travel Board hearing.  

Regarding the claims for service connection for the residuals of 
a head injury 
(post-concussion syndrome) and psychiatric disorder, the 
additional evidence is both new and material to these claims 
because it relates to an unestablished fact necessary to 
substantiate these claims and raises a reasonable possibility of 
substantiating them.  In particular, the report of the September 
2009 neuropsychological evaluation indicates there are cognitive 
and behavioral problems associated with the Veteran's head injury 
in service.  So, in effect, this additional evidence indicates he 
possibly has residual symptoms of that head injury, but which 
instead were initially misdiagnosed as other illnesses.  See, 
e.g., Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); see 
again also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim); and see again, too, Justus v. Principi, 
3 Vet. App. 510 (1992) (indicating the additional evidence 
in question is presumed credible for the limited purpose of 
determining whether it is new and material).

So the claims for service connection for the residuals of a head 
injury and a psychiatric disorder are reopened, and the Board 
will proceed immediately to readjudicating these claims on their 
underlying merits in the following section.

As for the remaining claim for service connection for a low back 
disability, the SSA records indicate that on examination the 
Veteran had tenderness in his lower back, spasms in his upper 
back, and right leg tingling related to this low back disorder.  
And although the evaluating physician does not make a definitive 
diagnosis, the Board finds this evidence of a current disability 
is sufficient to reopen this claim since it at least suggests the 
Veteran now has low back disability, something he had not 
established when the RO adjudicated his claim in February 1999.  
However, rather than immediately readjudicating this claim on its 
underlying merits, the Board instead is remanding this claim for 
another examination, more definitive diagnosis, and opinion 
regarding the etiology of this disorder in terms of whether it is 
attributable to his military service or dates back to his 
service.  See 38 C.F.R. § 3.159(c)(4)(iii), indicating this duty 
to assist did not arise until there was new and material evidence 
to reopen this claim.

II.  Whether Service Connection is Warranted for Residuals of a 
Head Injury, including a Psychiatric Disorder

The Veteran's service treatment records (STRs) indicate he was in 
a motor vehicle accident in January 1978.  Following the 
accident, he complained of irritability, loss of impulse control, 
dizziness, and headaches.  The resultant diagnosis was 
post-concussive syndrome and passive-aggressive personality 
disorder in June 1978 and he was discharged from service in 
February 1979 with these diagnoses mentioned in the report of his 
separation examination.

As mentioned, a November 1998 VA examination (after he filed his 
initial claims) found no evidence of a mental disorder secondary 
to that head injury in service.  However, he reported having 
experienced anxiety, depression, and strange murderous thoughts.  
The examiner did not believe the Veteran's reported symptoms to 
be part of an organic mental disorder but instead attributed them 
to his reports of polysubstance abuse.

A May 2004 VA treatment record shows a diagnosis of impulse 
control disorder and marijuana use.

An October 2008 referral and treatment evaluation form signed by 
B.M, M.D., reaffirms the Veteran has impulse control disorder.  
But this doctor additionally indicates this disorder is secondary 
to a head injury (so presumably referring to the concussion in 
service) and bipolar disorder not otherwise specified.

During his September 2009 Travel Board hearing, the Veteran 
testified under oath that he has had headaches, nervousness, 
depression, difficulty dealing with anger, and difficulty dealing 
with other people since his January 1978 accident.

Also in September 2009, the Veteran had a VA neuropsychological 
evaluation involving review of his records for the pertinent 
medical and other history, 
self-report questionnaires, a clinical interview, and 
neuropsychological assessment.   The examiners determined he is 
experiencing at least some level of impairment in the areas of 
executive functioning and verbal memory with some weakness in 
sustained complex attention, and they are confident that at least 
some of these concerns are related to his history of head injury, 
given the pre- and post-injury change in level of functioning.

In weighing the evidence for and against the Veteran's claim for 
service connection for the residuals of a head injury - 
including a psychiatric disorder, the evidence against the claim 
is the report of the November 1998 VA examination that did not 
find any then current head injury residuals or psychiatric 
disorder.  The most fundamental requirement for service 
connection is first establishing the Veteran has current 
disability on account of the alleged conditions.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) 
(indicating VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability).



Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

But that was then, and this is now, and in McClain v. Nicholson, 
21 Vet. App. 319 (2007), the Court clarified that this 
requirement of current disability is satisfied when the claimant 
has the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim.

With this in mind, the evidence supporting the claim is the STRs, 
the Veteran's hearing testimony, and the medical opinions of Dr. 
M.D. and the September 2009 examiners.  And in weighing this 
evidence against that unfavorable to the claim, the findings of 
the September 2009 neuropsychological evaluation are most 
probative.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for the 
Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  The September 2009 opinions are more probative than 
the November 1998 VA opinion because of their extensive review of 
the medical records and comprehensive psychological testing, in 
addition to the clinical interview, whereas the November 1998 VA 
examiner simply performed a clinical interview.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . ."); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.). 

Therefore, balancing this evidence, the Board finds that the 
evidence favorable to the claim is at least as probative 
(competent and credible) as the evidence against the claim, if 
not more probative.  And in this circumstance, when the evidence 
is at least in relative equipoise with the evidence against the 
claim, the claim must be granted.  38 C.F.R. § 3.102.  That is to 
say, giving the Veteran the benefit of all reasonable doubt, 
service connection for the residuals of his head injury, 
including a psychiatric disorder, is warranted.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (indicating that an absolutely 
accurate determination of etiology is not a condition precedent 
to granting service connection, nor is obvious or definitive 
etiology).

In light of this favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist the 
Veteran with these claims pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER

The claims for service connection for the residuals of a head 
injury, 
including post-concussion syndrome and a psychiatric disorder, 
are granted.

Also, the petition to reopen the claim for service connection for 
a low back disorder is granted, subject to the further 
development of this claim on remand.




REMAND

The Veteran also wants his low back disability service connected.  
But this claim requires further development - in particular, an 
examination to determine the appropriate diagnosis and for a 
medical nexus opinion regarding its etiology, especially in terms 
of whether it is attributable to his military service or dates 
back to his service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).



Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a medical 
examination to determine the etiology of his 
low back disability.  

The designated examiner should first clarify 
the current diagnosis.

Assuming there is a current diagnosis, the 
examiner then needs to indicate the 
likelihood (very likely, as likely as not, or 
unlikely) this currently diagnosed disability 
either:  (1) initially manifested during the 
Veteran's military service from July 1976 to 
February 1979; or (2) if involving arthritis, 
alternatively manifested within the one-year 
presumptive period following his service, 
i.e., so prior to February 1980; or (3) is 
otherwise related or attributable to his 
service, including any injury he may have 
sustained.

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  And to this end, 
the examiner should note the treatment and 
evaluation the Veteran received during 
service concerning his January 1978 motor 
vehicle accident.

The term "as likely as not" (at least 50 
percent probable) does not mean merely within 
the realm of medical possibility, rather that 
the weight of medical evidence both for and 
against a conclusion such as causation is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure to 
report for this medical examination, without 
good cause, may have adverse consequences on 
this pending claim.

2.  Then readjudicate the claim for low back 
disability in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to submit additional evidence and/or argument 
in response before returning the file to the 
Board for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


